Case 1:11-cr-00134-KPF Document 15 Filed 05/07/19 Page 1 of 2

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations (form modified within District on February 22, 2019)
Sheet 1

 

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA Judgment in a Criminal Case

Vv. (For Revocation of Probation or Supervised Release)

BRIAN BACON
Case No, 11-cr-00134-KPF

USM No, 95217-084
_Amy Lester, Esq. _

THE DEFENDANT: Defendant’s Attorney

Wi admitted guilt to violation of condition(s) Two

of the term of supervision.

 

0 was found in violation of condition(s) count(s)

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation

after denial of guilt.

Violation Ended

Two Defendant committed a state crime, Conspiracy in the 2nd 06/30/2014

Degree, in that he and others knowingly and intentionally
agreed to engage in the criminal sale of a controlled

substance in the 1st and 2nd Degrees, and criminal

. possession of a controlled substance in the,gnd Degree — .
The defendant is sentenced as provided in pages 2 through of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
WM The defendant has not violated condition(s) _ONne

and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any _
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. Ifordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances,

Last Four Digits of Defendant’s Soc. Sec. No.: 0645 04/18/2019

 

Date of Imposition of Judgment

ae lh (elt by tle

Defendant’s Year of Birth:

 

City and State of Defendant’s Residence: Signature of Judge

Bronx, NY

 

Katherine Polk Failla, U.S. District Judge

 

Name and Title of Judge

04/23/2019

 

Date
Case 1:11-cr-00134-KPF Document 15 Filed 05/07/19 Page 2 of 2

AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page 2 of
DEFENDANT: BRIAN BACON

CASE NUMBER: 11-cr-00134-KPF

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Twelve (12) months to run concurrently with Defendant's state sentence.

QO) The court makes the following recommendations to the Bureau of Prisons:

M The defendant is remanded to the custody of the United States Marshal.

(| The defendant shall surrender to the United States Marshal for this district:

Dat Oam. QO pm. on

 

0 as notified by the United States Marshal.

C] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O_ before 2 p.m. on

 

Ol asnotified by the United States Marshal.

Ol as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
